Citation Nr: 1145821	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to a compensable rating for his bilateral hearing loss.  The Veteran was provided a VA audiological examination in March 2008.  On his notice of disagreement the Veteran asserted that his hearing loss is more severe than shown by the test results and he requested that he be provided a new VA audiological examination.  As it has been almost four years since his last VA audiological examination and as the Veteran has asserted that his hearing loss is more severe than reflected by the March 2008 VA audiological examination, the Veteran must be provided a new VA examination to determine the current severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran a VA audiological examination to determine the current level of hearing loss in both ears.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

2.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


